Name: Commission Regulation (EC) No 1528/96 of 30 July 1996 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts, price increases and reductions to be applied
 Type: Regulation
 Subject Matter: plant product;  trade policy;  health;  consumption
 Date Published: nan

 31 . 7 . 96 EN Official Journal of the European Communities No L 190/25 COMMISSION REGULATION (EC) No 1528/96 of 30 July 1996 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts, price increases and reductions to be applied HAS ADOPTED THIS REGULATION: Article 1 Any holder of uniform lots of at least 20 tonnes of paddy rice harvested in the Community shall be entitled to offer such rice to the intervention agency. The intervention agencies may, however, fix a higher minimum tonnage. Article 2 1 . To be accepted for intervention, paddy rice shall be of sound and fair merchantable quality. 2 . Paddy rice shall be considered to be of sound and fair merchantable quality where it is free of odour and of live insects, and where  the moisture content does not exceed 15 %, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 8 thereof, Whereas the abovementioned Article lays down that detailed rules are to be adopted for the application of Articles 4 and 5 of Regulation (EC) No 3072/95 in accor ­ dance with the procedure laid down in Article 22 and without the adoption of any general rules by the Council , contrary to what was previously provided by Council Regulation (EEC) No 1418/76 (2), as last amended by Regulation (EC) No 3072/95; Whereas the abovementioned Articles 4 and 5 largely correspond to the provisions relating to taking over by intervention agencies and special measures to prevent largescale intervention; whereas Article 5 supplements those arrangements, however, with measures to make up for paddy rice shortages following natural disasters; Whereas Council Regulation (EC) No 3073/95 (3), deter ­ mines the standard quality of paddy rice for which the intervention price is fixed, tightening up the requirements under the previous arrangements; Whereas, therefore, the arrangements laid down in this Regulation, featuring the appropriate adjustments and clarifications, should replace the provisions governing intervention buying-in previously laid down by Council Regulations (EEC) Nos 1424/76 (4) and 1425/76(0, repealed by Regulation (EC) No 3072/95, and the measures laid down by Commission Regulation No 470/ 67/EEC (6), as last amended by Regulation (EEC) No 3528/92 Q, which should therefore be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  the yield after processing is not less than 14 points below the basic yields listed in Annex II,  the percentage of grain defects does not exceed the following maximum values: Round grain rice CN code 1006 10 92 Medium and A long grain rice CN codes 1006 10 94 and 1006 10 96 B long grain rice CN code 1006 10 98 Chalky grains 6 4 4 Grains striated with red 10 5 5 Spotted grains 3 2 2 Stained grains 1 0,75 0,75 Amber grains 1 0,50 0,50 Yellow grains 0,175 0,175 0,175 (') OJ No L 329, 30. 12. 1995, p. 18 . (2) OJ No L 166, 25. 6. 1976, p. 1 . (3) OJ No L 329, 30. 12. 1995, p. 33.  the level of radioactivity does not exceed the maximum levels permitted by Community legislation . The rice shall be monitored for radioactive contami ­ nation only if the situation so requires and for the necessary period. Where necessary, the duration and scope of control measures shall be determined in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95. (&lt;) OJ No L 166, 25. 6. 1976, p. 24. 0 OJ No L 166, 25. 6. 1976, p. 26. (&lt; ¢) OJ No L 204, 24. 8 . 1967, p. 8 . 0 OJ No L 358 , 8 . 12. 1992, p. 6. No L 190/26 EN Official Journal of the European Communities 31 . 7. 96 3 . Paddy rice with a miscellaneous impurities content in excess of 0,1 % may be bought into intervention only if an intervention price reduction of 0,02 % is applied for each additional 0,01 % ('miscellaneous impurities' means extraneous matter consisting of inedible vegetable or mineral material which is non-toxic and edible extra ­ neous grains or parts of grains). 3 . The price to be paid to the seller shall be that fixed in accordance with Article 4 (2) of Regulation (EC) No 3072/95 for goods delivered not unloaded to storage depot and valid for the month of delivery specified when the offer was accepted, account being taken of the price increases and reductions provided for in Annexes I to IV. 4. Payment shall be made between the 30th and the 35th day following the first day of the taking over referred to in Article 7 (3) of this Regulation . Article 5 1 . Pursuant to Article 4 of Regulation (EC) No 3072/95, all offers for intervention shall be made to an intervention agency in respect of a marketing centre chosen from among the three centres nearest to the place where the paddy rice is when the offer is made . 2. The nearest marketing centres means the centres to which the paddy rice can be transported at the lowest cost. Such transport costs shall be determined by the intervention agency. Article 3 1 . Where the moisture content of the paddy rice offered for intervention exceeds that laid down for the standard quality of paddy rice, the price reductions to be applied shall be as shown in Annex I. 2. Where the yield after processing of the rice offered for intervention differs from the basic yield after proces ­ sing for the variety concerned as set out in Part B of Annex II, the price increases and reductions to be applied shall be as shown in Part A of Annex II. 3 . Where the grain defects of the paddy rice offered for intervention exceed the tolerances allowed for the stan ­ dard quality of paddy rice , the price reductions to be applied shall be as shown in Annex III . 4. The abovementioned price increases and reductions shall be calculated by applying the percentages shown in the Annexes to the intervention price valid at the begin ­ ning of the marketing year. Article 6 1 . The intervention agencies shall decide on the place where the paddy rice is to be taken over. 2 . If the intervention agency does not take over the paddy rice at the marketing centre specified by the seller but at the place where the paddy rice is located, the price to be paid shall be equal to the intervention price valid for the marketing centre indicated by the seller, less the most advantageous transport costs between the place where the paddy rice is when the offer is made and the marketing centre . Such costs shall be determined by the intervention agency. 3 . If the intervention agency takes over the paddy rice elsewhere than at the marketing centre indicated by the seller or the place where the paddy rice is when the offer is made, the cost of transport from the place where the paddy rice is to the place where it is taken over shall be borne by the intervention agency. In such case the price to be paid to the seller shall be determined in accordance with paragraph 2. Article 4 1 . All offers for sale into intervention shall be made in writing to an intervention agency, giving the following particulars :  name of the applicant,  place of storage of the rice offered,  quantity, main characteristics and year of harvest of the rice ,  intervention centre for which the offer is made. The application shall also contain a declaration to the effect that the product is of Community origin . However, the intervention agency may regard as admis ­ sible an offer presented in some other written form, and in particular in the form of a telecommunication, provided that all the abovementioned particulars are contained therein . 2 . Offers shall be accepted by the intervention agency as quickly as possible and necessary information concer ­ ning the conditions under which the goods will be taken over shall be given . Objections to the conditions may be made only within forty-eight hours of receipt of the acceptance . Article 7 1 . The date of taking over by the intervention agency shall be set by the intervention agency. However, the actual taking over must take place not later than the end of the second month following receipt of the offer and in any case not later than 31 August of the current mar ­ keting year, save in the event of force majeure. 2 . The actual taking over shall be effected by the inter ­ vention agency in the presence of the seller or his duly authorized agents . 31 . 7. 96 EN Official Journal of the European Communities No L 190/27 3 . The rice offered shall be taken over by the interven ­ tion agency where the minimum quantity and characteris ­ tics laid down in the Articles 1 and 2 have been esta ­ blished by the intervention agency or its authorized agent for the entire lot. 4. The quality characteristics shall be established on the basis of a representative sample of the lot offered, consisting of samples taken at the rate of once every deli ­ very for at least every 10 tonnes . 5 . The intervention agency shall have the physical characteristics of the samples taken analyzed. If the analyses show that the rice offered does not corres ­ pond to the minimum quality required for intervention, the said rice shall be withdrawn at the applicant's expense . In such case the storage costs shall be borne by the applicant once the analyses have been notified to him, save where he is the successful party under the procedure provided for in paragraph 6 of this Article. 6 . If no agreement can be reached concerning the quality and the characteristics of the paddy rice offered, samples taken by both parties shall be analyzed by a labo ­ ratory approved by the competent authorities. The results of such analysis shall be final and the costs borne by the losing party. 7 . A take-over record shall be drawn up by the inter ­ vention agency for each lot . It shall indicate :  the date on which the quantity and minimum charac ­ teristics are checked,  the weight delivered,  the number of samples taken to make up the rep ­ resentative sample,  the physical characteristics found. 8 . The seller and the intervention agency may be rep ­ resented by their respective agents . Article 8 The intervention agencies shall , where necessary, adopt additional procedures and conditions for taking over, compatible with the provisions of this Regulation, to take account of any special conditions prevailing in the Member State to which they relate . Article 9 Regulation No 470/67/EEC is hereby repealed. Article 10 This Regulation shall enter into force on 1 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996. For the Commission Franz FISCHLER Member of the Commission No L 190/28 lEN Official Journal of the European Communities 31 . 7. 96 ANNEX I PRICE REDUCTIONS RELATING TO PERCENTAGE MOISTURE CONTENT 1996/97 marketing year: Rate Reduction From 14 to 15% percentage reduction on intervention price equal to twice the percentage moisture content exceeding 14% From 1997/98 : Rate Reduction From 13 to 15% percentage reduction on intervention price equal to twice the percentage moisture content exceeding 13 % 31 . 7 . 96 EN Official Journal of the European Communities No L 190/29 ANNEX II A. Price increases and reductions relating to yield after processing Yield from paddy rice in the form of whole grains of milled rice Price increases and reductions per unit of yield Above the basic yield Price increase of 1 % Below the basic yield Price reduction of 1 % Total yield from paddy rice in of milled rice the form Price increases and reductions per unit of yield Above the basic yield Price increase of 0,80 % Below the basic yield Price reduction of 0,80 % B. Basic yield after processing Description of quality of rice Yield in whole grains (%) Total yield (%) Carillon 65 69 Argo, Selenio, Couachi 64 71 Alpe, Balilla, Balilla GG, Balilla Sollana, Bomba, Bombon, Colina, Elio, Frances , Lido, Liso , Matusaka, Monticili , Pegonil , Strella, Thainato, Thaiperla, Ticinese, Veta, Leda, Mareny, Clot, Albada, Guadiamar 63 71 Ispaniki A, Makedonia 62 71 Europa, Loto, Riva, Rosa Marchetti , Veneria 61 70 Tolima 61 69 Inca 61 68 ArÃ ´me 60 71 Alfa, Ariete, Bahia, Carola, Cigalon, Corallo, Cripto, Cristal , Drago, Girona, Graldo, Indio, Italico, Jucar, Koral, Lago, Lemont, Miara, Molo, Navile, Niva, Onda, Padano, Panda, Pierina, Marchetti , Ribe, Ringo, Rio, S. Andrea, Senia, Sequial , Smeraldo, Star, Stirpe, Vela, Vitro , Calca, Dion 60 70 Strymonas 60 69 Anseatico, Arlesienne, Baldo, Belgioioso, Betis , Euribe, Ital ­ patna, Marathon, Redi , Ribello, Rizzotto, Rocca, Roma, Roma ­ nico, Romeo, Tebre, Volano 59 70 Bonnet Bell, Rita, Silla, Thaibonnet, L 202, Puntal 58 70 Evropi , Melas 58 68 Arborio, Arlatan , Blue Belle, Blue Belle Ã ', Blue Bonnet, Calendal , Razza 82, Rea 56 70 No L 190/30 EN Official Journal of the European Communities 31 . 7 . 96 Description of quality of rice Yield in whole grains (%) Total yield (%) Cesariot, Maratelli , Precoce Rossi 56 68 Carnaroli , Elba, Vialone Nano 55 70 Delta 55 68 Axios 55 65 Roxani 55 64 54 69 Irat 348 , Mana 45 65 Pygmalion 50 69 Varieties not specified 63 71 31 . 7. 96 EN Official Journal of the European Communities No L 190/31 ANNEX III PRICE REDUCTIONS FOR DEFECTIVE GRAINS 1996/97 marketing year: Percentage of defects Defects Round grain rice CN code 1006 10 92 Medium and A long grain rice CN codes 1006 10 94 and 1006 10 96 B long grain rice CN code 1006 10 98 Reduction Chalky from 2,5 to 6 % from 2,5 to 4 % from 2 to 4 % 1 % per 1 /2 point Striated with red from 1 to 10 % from 1 to 5 % from 1 to 5 % 1 % per point Spotted from 0,5 to 3 % from 0,5 to 2 % from 0,5 to 2 % 1,25% per 1 /2 point Stained from 0,25 to 1 % from 0,25 to 0,75 % from 0,25 to 0,75 % 1,25% per 1 /4 point Amber from 0,05 to 1 % from 0,05 to 0,50 % from 0,05 to 0,50 % 1,25% per 1 /4 point Yellow from 0,02 to 0,175 % from 0,02 to 0,175 % from 0,02 to 0,175 % 6 % per 1 /8 point From 1997/98 Percentage of defects Defects Round grain rice CN code 100610 92 Medium and A long grain rice CN codes 1006 10 94 and 1006 10 96 B long grain rice CN code 1006 10 98 Reduction Chalky from 2 to 6 % from 2 to 4 % from 1,5 to 4 % 1 % per 1 /2 point Striated with red from 1 to 10 % from 1 to 5 % from 1 to 5 % 1 % per point Spotted from 0,5 to 3 % from 0,5 to 2 % from 0,5 to 2 % 1,25 % per 1 /2 point Stained from 0,25 to 1 % from 0,25 to 0,75 % from 0,25 to 0,75 % 1,25% per 1 /4 point Amber from 0,05 to 1 % from 0,05 to 0,50 % from 0,05 to 0,50 % 1,25 % per 1 /4 point Yellow from 0,02 to 0,175 % from 0,02 to 0,175 % from 0,02 to 0,175 % 6 % per 1 /8 point